Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (e).

Information Disclosure Statement
An Information Disclosure Statement (IDS) has not been filed as of the mailing of this Office Action.
Drawings
	The drawings received 7/24/2019, 2/4/2020 are acceptable for examination purposes.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Claims:


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Chadwick (US 2018/0097237).  Chadwick discloses brush-type carbon electrodes [0023], but does not disclose nor suggest “a plurality of sheet of sheets of a conductive textile material, wherein each of the plurality of sheets includes a stem portion and a plurality of branch portions integrally coupled to the stem portion”, as recited in claim 1 (emphasis added).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CYNTHIA K WALLS/Primary Examiner, Art Unit 1724